Title: To Thomas Jefferson from James Madison, 25 August 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Aug. 25. 1802
          
          Yours of the 23d. has been duly recd. Mr. Brent had informed me that copies of the letters from the Mediterranean had been sent to you by Mr. Smith, and therefore I did not send the originals by express. The declaration of a rupture by the Empr. of Morocco, put me at a loss what to say to Simson on the subject of the Gun carriages, and how to decide as to the letter you left with me. As the event however was anticipated when you were here, as a necessary consequence, of Morris’s concurrence in the refusal of Simson, and of the instructions sent from the Navy Dept. by the Adams, I concluded that the Gun carriages ought still to go, subject to the discretionary & conciliatory use of Morris & Simson, and have written to Simson on that supposition. I was the more inclined to this opinion, by the anxiety & the ideas of the Secretary of the Treasy. Reasoning in a similar manner, I sent on to Mr. Brent your letter to the E. of M. with an erasure of the last paragraph, & some little alteration besides, & a request that the Secretaries present would decide what ought to be done; and have in my letter to Simson given him like discretion over it, as I gave him with respect to the Gun carriages. In pursuance now of your decision agst. sending either, I shall write by the next mail to have a postscript added by Mr. Brent signifying the change that has taken place. Nothing appears in the communications to me, relative to the affair between the Boston & the Tuniscain cruisers. In my letters to Cathcart Eaton OBrien & Simson, I have spoken of it as report believed here, and have fashioned my instructions accordingly particularly those to Eaton. I find from Gaveno’s letters to me, that the capture of the American vessel, was ascribed to a Pirate, and not to a cruiser of Tripoli or Morocco.
          With most respectful attachment I remain Yrs.
          
            James Madison
          
        